Citation Nr: 9924143	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-30 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a kidney disorder, 
claimed as due to exposure to ionizing radiation.

2.  Whether new and material evidence has been presented to 
reopen the claims for service connection for sterility, 
headaches, a respiratory disorder, and a muscle disorder, 
claimed as due to exposure to ionizing radiation.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1945 to 
November 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
a kidney disorder, claimed as due to exposure to ionizing 
radiation; and found that new and material evidence had not 
been submitted to reopen the claims for service connection 
for sterility, headaches, a respiratory disorder, and a 
muscle disorder, claimed as due to exposure to ionizing 
radiation.  The veteran testified at a personal hearing 
before a hearing officer at the RO in November 1997.  In a 
December 1997 Supplemental Statement of the Case (SSOC), the 
hearing officer confirmed the denial of the veteran's claims.  

The Board notes that in a December 1997 letter, the veteran 
raised the issue of entitlement to service connection for 
loss of teeth, claimed as due to exposure to ionizing 
radiation.  This issue has not been adjudicated by the RO and 
is not presently before the Board.  It is referred to the RO 
for appropriate development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran participated in nuclear tests which were 
conducted during operation CROSSROADS in 1946.  

3.  The veteran underwent surgery to remove a stone from his 
kidney many years after service.  

4.  The veteran has not submitted any competent evidence to 
show that his claimed kidney disorder is due to disease or 
injury which was incurred in or aggravated by service, 
including exposure to ionizing radiation; or that his kidney 
stone was manifested to a compensable degree within one year 
of his discharge from service.  

5.  In January 1984, the Board denied the veteran's claims 
for service connection for sterility, headaches, a 
respiratory disorder, and a muscle disorder, finding that the 
disorders were not diagnosed in service or within one year of 
his discharge; or otherwise related to his military service, 
including exposure to ionizing radiation.  This decision is 
final.  

6.  Evidence received since the January 1984 Board decision 
does not show that the veteran has sterility, headaches, a 
respiratory disorder, or a muscle disorder that is causally 
related to service, including exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a kidney disorder 
due to exposure to ionizing radiation is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1998).  

2.  The evidence submitted subsequent to the January 1984 
Board decision is not new and material; and the claims for 
service connection for sterility, headaches, a respiratory 
disorder, and a muscle disorder may not be reopened.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records do not show any treatment for, or a 
diagnosis of, a kidney disorder, including kidney stones.  

In January 1984, the Board denied the veteran's original 
claims for service connection for sterility, headaches, a 
respiratory disorder, and a muscle disorder due to exposure 
to ionizing radiation.  The Board concluded that service 
connection could not be granted because service medical 
records did not show that any of these conditions were 
diagnosed in service, the veteran had not been diagnosed with 
a radiogenic disease (sterility had not been medically 
established), and there was no nexus between any of the 
medical conditions and the veteran's military service, 
including exposure to ionizing radiation.  The veteran was 
informed of this decision, and in February 1984, requested 
that the Board reconsider it.  In a June 1984 letter, the 
veteran was informed that his request for reconsideration of 
the Board's January 1984 decision had been denied.  He 
pursued no further appeal and the decision became final.  
38 U.S.C.A. § 7104.  

The evidence of record used as a basis for the January 1984 
decision included service medical records which did not show 
any evidence of the claimed disorders; the veteran's 
statements recounting his duties about the USS SALT LAKE 
CITY, for two nuclear weapons tests (Able and Baker) during 
operation CROSSROADS, and relating his current disabilities 
to exposure to ionizing radiation during these tests; lay 
statements from co-workers who recalled that the veteran 
discussed his military service and his subsequent medical 
problems; medical records documenting a history of treatment 
for several conditions, including headaches, bronchitis, 
calcified granulomata of the lungs, and a ureteral stone; 
service reports which concluded that the veteran's exposure 
to ionizing radiation for the period from July 1, 1943, to 
September 1, 1946, was 1.169 rem gamma; a report which 
criticized the nuclear weapons tests, and opined that the 
exposure records and the evaluation of inhalation effects 
were inadequate; and reports which included data on 
radiological measurements of samples of equipment exposed 
during the nuclear tests, an evaluation of radioactivity 
remaining on a target ship, and an evaluation regarding 
radiation on the USS SALT LAKE CITY.  

In February 1997, the veteran requested that his claims for 
service connection be reopened.  He also claimed entitlement 
to service connection for a kidney disorder as a result of 
exposure to ionizing radiation in service.  He submitted 
additional statements explaining his responsibilities during 
the two nuclear tests; and private treatment records from 
Steven L. Hamstead, M.D., of Physicians East.  The medical 
records document treatment for various disabilities from 
January 1994, to January 1996, including moderately severe 
chronic obstructive pulmonary disorder, chronic prostatitis, 
and eczematous dermatitis.  In January 1995, he underwent a 
left inguinal hernia repair.  His past medical history was 
significant for previous surgery in the left kidney for 
stones, emphysema with reactive airways, and a right inguinal 
hernia repair.  

The veteran also provided testimony at a personal hearing 
before a hearing officer at the RO in November 1997.  He 
reiterated that he participated in nuclear tests Able and 
Baker during operation CROSSROADS, which was conducted at 
Bikini in 1946.  He also reiterated that the USS SALT LAKE 
CITY was deliberately sunk off the coast of Northern 
California because it was considered too contaminated to be 
inhabited by naval personnel.  He asserted that public 
records on file at the UCLA Bio-Medical Library reported that 
Dr. Stafford Warren, of the Radiological Safety Section at 
CROSSROADS, had admitted that certain safety factors were 
ignored during those tests.  The veteran further testified 
that he had a walnut-sized mass removed from his kidney; 
however, the mass was lost in the mail when it was sent for 
pathological study.  He related that he believed the mass, as 
well as his other conditions, were caused by his exposure to 
ionizing radiation in service during nuclear testing.  
Finally, the veteran presented the hearing officer with a 
copy of an article from The American Legion Magazine, dated 
in February 1997, which challenged the conclusions of a study 
on atomic testing by the Institute of Medicine.  The author 
of the article asserted that veterans who took part in a 
series of tests in "Operation Crossroads" in 1946 were 
nearly five percent more likely than their peers to have died 
from all causes by 1992; and concluded that the increase in 
deaths proves the lethality of those tests.  

In a December 1997 letter, the veteran asserted that the 
standards for determining what conditions were caused by 
exposure to ionizing radiation had changed dramatically over 
the years.  He noted that it was difficult to get a doctor to 
make a formal statement on the issue of a causal relationship 
between a medical condition and exposure to ionizing 
radiation because doctors did not want to take the risk for 
making such a statement.  He believed that his claims were 
well-grounded because they were plausible, particularly in 
light of the negligence that occurred during the nuclear 
tests.  

II.  Analysis

A.  Service Connection

The threshold question on this issue must be whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims (then known as the United States 
Court of Veterans Appeals), which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well-grounded.  Heuer v. Brown, 7 Vet.App. 379 (1995); 
Magana v. Brown, 7 Vet.App. 224 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet.App. 492, 495 (1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation of an injury or disease 
during service or through the application of statutory 
presumptions.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (1998).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Additionally, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases will be presumed to have been 
incurred in service under the circumstances outlined in 
38 C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service.  Only the chronic 
conditions listed in 38 C.F.R. § 3.309(a) are entitled to 
this presumption.  Calculi of the kidneys which become 
manifested to a compensable degree within one year following 
the veteran's discharge from service shall be granted service 
connection.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

Finally, presumptive service connection may also be 
established for diseases specific to radiation-exposed 
veterans, such as various forms of cancers, listed under 38 
C.F.R. § 3.309(d).  These conditions will be presumed to have 
been incurred in active service if the veteran participated 
in a "radiation risk activity" such as onsite participation 
in an atmospheric nuclear test; the occupation of Hiroshima 
or Nagasaki Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war in Japan during World War II.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as various forms of cancer, including skin cancer and 
prostate cancer, listed under 38 C.F.R. § 3.311(b)(2) found 
five years or more after service in an ionizing radiation 
exposed veteran may be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  

The Board concludes that presumptive service connection for a 
disease specific to a radiation-exposed veteran may not be 
granted.  Initially, it is noted that the veteran has 
established that he would be considered a radiation-exposed 
veteran because he was present for nuclear testing while 
serving aboard the USS SALT LAKE CITY (during operation 
CROSSROADS).  However, the medical evidence of record does 
not show that he has been diagnosed with a radiogenic disease 
of the kidney.  While kidney cancer is one of the cancers 
listed in 38 C.F.R. § 3.309(d)(2), and is considered a 
"radiogenic disease" under 38 C.F.R. § 3.311(b)(2), the 
veteran has not been diagnosed with this condition.  He was 
treated for kidney stones, which is not considered a 
radiogenic disease.  

The Board also concludes that presumptive service connection 
for a chronic disorder may not be granted because it is also 
not medically documented that the veteran's renal calculi 
were manifested to a compensable degree within one year of 
his discharge.  38 C.F.R. §§ 3.307(a), 3.309(a).  

Finally, although not specifically claimed by the veteran, 
the Board finds that service connection for a kidney disorder 
on a direct basis is also not warranted.  Service medical 
records do not show any treatment for, or a diagnosis of, 
kidney problems.  Additionally, a continuity of symptoms has 
not been shown, there is no medical evidence showing that the 
veteran's kidney stone was manifested within one year of his 
discharge, and there is no medical opinion of record relating 
the veteran's kidney stone, or any other kidney ailments, to 
his military service, including exposure to ionizing 
radiation.  See 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service.").  Hence, the Board 
concludes that the veteran's claim for service connection for 
a kidney disorder is not well grounded and must be denied.  
In this regard the Board notes that the article submitted by 
the veteran in support of his claim only discusses a general 
challenge to the conclusions of a study on atomic testing by 
the Institute of Medicine.  It does not provide evidence of a 
causal relationship between the veteran's kidney disorder and 
his exposure to ionizing radiation in service.  Therefore, 
this evidence is not sufficient to well-ground his claim.  
See Wallin v. West, 11 Vet.App. 509 (1998); Sacks v. West, 11 
Vet.App. 314 (1998).  

B.  New and Material Evidence

In January 1984, the Board denied the veteran's initial 
claims for service connection for sterility, headaches, a 
respiratory disorder, and a muscle disorder, due to exposure 
to ionizing radiation.  His appeal to the Board for 
reconsideration of its decision was denied in June 1984.  As 
a result, the Board may now consider the veteran's claims for 
service connection on the merits only if "new and material 
evidence" has been presented or secured since the claim was 
finally disallowed on any basis.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet.App. 273, 285 (1996); Manio v. Derwinski, 1 
Vet.App. 144, 145-46 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the United States Court 
of Appeals for Veterans Claims (Court) in the case of Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test of "material" 
evidence made it "more difficult for veteran claimants to 
submit additional evidence for Board consideration" than did 
the test for new and material evidence found in 38 C.F.R. 
§ 3.156, and thus the Court overruled Colvin in this respect.  
Therefore, the ruling in Hodge must be considered as easing 
the veteran's evidentiary burden in seeking to reopen a 
previously and finally denied claim.  Hodge, supra. 

The Court in Elkins v. West, 12 Vet.App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach outlined in Manio v. Derwinski with a 
three-step approach.  See also Winters v. West, 12 Vet.App. 
203 (1999) (en banc).  Under this three-step approach, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) to 
have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.

The Board finds that new and material evidence has not been 
presented and the claims for service connection for 
sterility, headaches, a respiratory disorder, and a muscle 
disorder, due to exposure to ionizing radiation may not be 
reopened.  The specified basis for the January 1984 
disallowance of the veteran's claims was that the evidence 
did not show that the veteran's claimed conditions were 
related to his military service, including exposure to 
ionizing radiation.  New evidence associated with the 
veteran's file still does not show a nexus between sterility, 
headaches, a respiratory disorder, or a muscle disorder and 
service.  In fact, the medical records submitted do not 
document any treatment for sterility, a chronic headache 
disorder, or a muscle disorder.  While the additional medical 
records do show that the veteran was diagnosed with chronic 
obstructive pulmonary disease, there is no opinion relating 
this disorder to his service, including exposure to ionizing 
radiation.  

Finally, it is noted that the article submitted by the 
veteran, as well as his assertions at his personal hearing 
that safety standards were not adhered to during the nuclear 
tests, do not constitute evidence sufficient to reopen his 
claim because they are general in nature, and do not discuss 
the veteran's specific medical conditions and any possible 
causal relationship to exposure to ionizing radiation.  As 
such, we find that the additional evidence submitted by the 
veteran since the Board's January 1984 denial is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In essence, it is cumulative 
of the evidence of record at the time of the original denial.  
See Hodge, supra.  Hence, the Board concludes that new and 
material evidence has not been presented, and the claims for 
service connection for sterility, headaches, a respiratory 
disorder, and a muscle disorder may not be reopened.  

In reaching this conclusion, we have carefully considered the 
contentions of the veteran and, to the extent that he is 
offering his own medical opinion and diagnoses, we note that 
the record does not indicate that he has any professional 
medical expertise.  See King, supra.  Therefore, the 
veteran's assertions of medical causation, sincere though 
they may be, are not probative, because lay persons are not 
competent to offer medical opinions.  See Bostain v. West, 
11 Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu, Moray, Grottveit, 
supra.  Thus, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded, or to 
reopen a previously denied claim.  


ORDER

Service connection for a kidney disorder, claimed as due to 
ionizing radiation is denied.  

The appeal to reopen the claims for service connection for 
sterility, headaches, a respiratory disorder, and a muscle 
disorder is denied.  



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

